DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Communication filed on 07/30/2019.  In virtue of the response:
Claims 1-37 are pending in the instant application.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 07/30/2020 and 08/20/2019 have been considered by the examiner.

Claim Objections
Claims 1, 2, 10, 19 and 37 is objected to because of the following informalities:
In claim 1, line 6, “its” is not clear to what it is intended to be.
In claim 2, line 2, “its” is not clear to what it is intended to be.
In claim 2, line 4, “its” is not clear to what it is intended to be.
In claim 10, line 2, “its” is not clear to what it is intended to be.
In claim 19, line 9, “its” is not clear to what it is intended to be.
In claim 37, line 2, “its” is not clear to what it is intended to be.
(Examiner suggests “its” should be deleted from the claims.)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 2, 4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gummalla (U.S. Pub. 2008/0258993 A1).
Regarding claim 19, Gummalla discloses an antenna array for a portable electronic device (Figs. 1A-1C), the antenna array comprising:
a plurality of leaky-wave antennas (160, Fig. 1C, par [0072]);
a plurality of control networks (150, 110, Fig. 1C) each comprising a plurality of impedance matching circuits (150) and RF switches (110), each leaky-wave antenna (160) being connected to a respective control network (150, 110) (Fig. 1C); and
a digital control processor (inside module 140, Fig. 1C, pars [0060], [0065]) configured to send control signals (control signals to module 120, Fig. 1C) to the control networks (150, 110) so as to control operation of the leaky-wave antennas (par [0060]);
wherein each control network connects respective leaky-wave antenna to a single RF port (Fig. 1B).
Regarding claim 29, Gummalla discloses the antenna array wherein the control networks are configured to be addressed directly by a digital control bus and the digital control processor (Figs. 1B, 1C).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gummalla, as applied above, in view of Rothwell (U.S. Patent 8,836,594 B2).
Regarding claim 34, Gummalla discloses all of the limitations as claimed except the leaky-wave antennas are disposed in a substantially linear arrangement.
However, as evidenced by Rothwell, providing the leaky-wave antennas are disposed in a substantially linear arrangement (Fig. 4) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to provide the device of Gummalla with the linear arrangement of antennas as taught by Rothwell in order to achieve the suitable signals of the antenna or transmission device.

s 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gummalla, as applied above, in view of Schlub (U.S. Pub. 2015/0249916 A1).
Regarding claim 35-37, Gummalla discloses all of the limitations as claimed except each leaky-wave antenna is provided with a proximity sensor, wherein the proximity sensor is configured for connection to the digital control processor, and wherein a transmission power of each leaky-wave antenna is controllable as a function of an output of its associated proximity sensor.
However, as evidenced by Schlub, providing the leaky-wave antenna (40) is provided with a proximity sensor (64), wherein the proximity sensor is configured for connection to the digital control processor (66), and wherein a transmission power of each leaky-wave antenna is controllable as a function of an output of its associated proximity sensor (Figs. 4 and 9, par [0057]) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to provide the device of Gummalla with the proximity sensor is connected to the digital control processor as taught by Schlub in order to control the output power of the RF signals passing through the antenna.

Allowable Subject Matter
Claims 1-18 are allowable if overcome the objection as set forth above.
The allowable reasons of claims 1-18 are in the inclusion of the limitation(s):
“… at least two antennas, each antenna comprising at least two radiating elements; and at least two control networks each comprising a plurality of impedance matching circuits and RF switches, each antenna being connected to a respective control network; wherein each control network connects the radiating elements of respective antenna to a single RF port; and wherein each control network is configured to allow selectable connection of each radiating element to the single RF port by way of different matching circuits” and the combination thereof in the claim(s), i.e., claim 1 (claims 2-18 are allowable as being dependent on claim 1), which are not teach in the prior art references.
Claims 20-28, 30, 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the objection as set forth above.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844